Case: 11-50352     Document: 00511689541         Page: 1     Date Filed: 12/08/2011




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                         December 8, 2011

                                     No. 11-50352                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



JOANNE HARP,

                                                  Plaintiff-Appellant
v.

LIBERTY MUTUAL FIRE INSURANCE COMPANY,

                                                  Defendant-Appellee



                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:08-CV-655


Before REAVLEY, SMITH, and PRADO, Circuit Judges.
PER CURIAM:*
        Joanne Harp appeals following the district court’s grant of summary
judgment to the defendant in her suit alleging that Liberty Mutual Insurance
Company breached its duties under the Texas Insurance Code and acted in bad
faith by denying and delaying benefits for her workers’ compensation claim.
Reviewing the record de novo, see Dickie Brennan & Co. v. Lexington Ins. Co.,




        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-50352    Document: 00511689541       Page: 2   Date Filed: 12/08/2011



                                 No. 11-50352

636 F.3d 683, 685 (5th Cir. 2011), we AFFIRM essentially for the reasons given
by the district court.
      1. The undisputed record evidence shows that Liberty Mutual paid Harp
      temporary income benefits throughout the claims process. It also shows
      that Harp was provided with prescription medication, a surgical nerve
      block injection, and a walking boot for her compensable injury. Liberty
      Mutual disputed whether the extent of Harp’s foot injury included chronic
      femoral pain syndrome, a foot cyst, knee pain, bursitis, and complex
      regional pain syndrome (CRPS), but the record fails to show that specific
      medical treatment or income benefits were improperly denied. Conclusory
      assertions by Harp’s treating physician that the carrier was denying all
      medical treatment and medications are belied by the record and fail to
      create a genuine issue of material fact.
      2. We find no reversible error in the district court’s refusal to consider
      evidence that Harp submitted for the first time in her objections to the
      magistrate judge’s report.    At most, the evidence constituted only a
      scintilla of evidence and is insufficient to defeat summary judgment. See
      Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994) (en banc).
      Most of the evidence is also contradicted by the record showing Liberty
      Mutual’s payment of medical and income benefits.
AFFIRMED.




                                       2